Exhibit 99.1 RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED STOCK DIVIDENDS Years Ended December31, Fixed Charges: Interest Charges $ SeriesA Convertible Preferred $ — $ — $ $ $ — SeriesB Perpetual Preferred $ $ — $ — $ — $ — SeriesC Perpetual Preferred $ $ $ — $ — $ — SeriesD Preferred $ — $ — $ — $ — $ — Total Fixed Charges $ Loss Before Taxes and Non-controlling Interest $ ) $ ) $ ) $ ) $ ) Fixed Charges (Calculated Above) $ Earnings $ ) $ ) $ ) $ ) $ ) Ratio of Earnings to Fixed Charges with Preferred Dividend (1) — For purposes of determining the ratio of earnings to fixed charges, earnings are defined as income from continuing operations before income taxes and non-controlling interest, plus fixed charges and amortization of capitalized interest, less capitalized interest. Fixed charges consist of interest incurred (whether expensed or capitalized), amortization of deferred financing costs and an estimate of the interest within rental expense. All reported periods of the calculation of the ratio of earnings to fixed charges exclude discontinued operations. Earnings were inadequate to cover fixed charges for the year ended December31, 2006 by $3,898,985 Earnings were inadequate to cover fixed charges for the year ended December31, 2007 by $5,915,699 Earnings were inadequate to cover fixed charges for the year ended December31, 2008 by $11,108,821 Earnings were inadequate to cover fixed charges for the year ended December31, 2009 by $15,632,580 Earnings were inadequate to cover fixed charges for the year ended December31, 2010 by $22,128,154
